     Case 3:18-cv-01289 Document 29 Filed 10/03/18 Page 1 of 4 PageID #: 283



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT HUNTINGTON


UNITED STATES OF AMERICA,

                Plaintiff,

v.                                                        Civil Action No. 3:18-CV-01289

MATTHEW MALLORY,
CAMO HEMP WV LLC,
GALE KALE, GRASSY RUN
FARMS, LLC, their agents,
servants, assigns, attorneys, and all
others acting in concert with the
named defendants,

                Defendants.


MEMORANDUM IN SUPPORT OF MATTHEW MALLORY’S AND CAMO HEMP WV
    LLC’S MOTION TO DISMISS PLAINTIFF’S VERIFIED COMPLAINT

        COMES NOW, Defendant Matthew Mallory (“Mallory”) and Defendant CAMO HEMP

WV, LLC (“CAMO”)1 (collectively “CAMO Defendants”), by and through counsel, and submit

the following in support of their Motion to Dismiss the Verified Complaint for Declaratory

Relief; Temporary, Preliminary, and Permanent Injunctive Relief; Asset Forfeiture; and Civil

Penalties (“Verified Complaint”) filed by the United States of America (“Government”).

                                           INTRODUCTION

        Even taking all of the factual allegations within the Verified Complaint as true, the

Government fails to state a claim upon which relief can be granted. As demonstrated in the



1
  CAMO HEMP WV, LLC has never been formally created and therefore is not a proper party to this suit.
Furthermore, the Research and Marketing Cultivation of Industrial Hemp License was issued to Mr. Mallory
individually. (ECF No. 19-2 at 1.) In response to a request by the West Virginia Department of Agriculture to
update his application, an existing limited liability company was added to the application. (ECF No. 25-1).
    Case 3:18-cv-01289 Document 29 Filed 10/03/18 Page 2 of 4 PageID #: 284



briefs filed by the CAMO Defendants and the oral arguments before this Court, the

Government’s arguments fail as a matter of law.

                                              ARGUMENT2

        A. Standard of Review

        A motion to dismiss filed under Rule 12(b)(6) tests the legal sufficiency of a complaint or

pleading. Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To survive a motion to

dismiss for failure to state a claim, Plaintiffs must plead sufficient facts to state a claim for relief

that is “plausible on its face.”       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This

standard “asks for more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Rather, Plaintiffs must provide allegations that “raise a

right to relief above the speculative level,” and must assert “more than labels and conclusions.”

Twombly, 550 U.S. at 555.         The Court need not “accept [as true] the legal conclusions drawn

from the facts” in a complaint, or “accept as true unwarranted inferences, unreasonable

conclusions, or arguments.” Giarratano, 521 F.3d at 303.

        The Government’s entire case is based upon legal conclusions that are inaccurate and

unfounded; thus, the Verified Complaint should be dismissed.

        B. The Government fails to state a claim upon which relief can be granted.

        The legal issues at play in this Motion to Dismiss are identical to the ones articulated by

the CAMO Defendants in their Motion to Dissolve Ex Parte Temporary Restraining Order and In

Opposition to Preliminary Injunction (ECF No. 16), Memorandum in Support of Motion to

Dissolve Ex Parte Temporary Restraining Order and In Opposition to Preliminary Injunction

2
  CAMO Defendants note errors in the process of service on Defendant Mallory and Defendant CAMO HEMP WV
LLC. Defendant Mallory, a Pennsylvania individual, was purportedly served via the West Virginia Secretary of
State, a form of service not recognized for an individual. See Fed. R. Civ. P. 4; W. Va. R. Civ. P. 4. CAMO HEMP
WV LLC does not exist and therefore cannot be served. CAMO Defendants raise, so as to not waive, the defense of
insufficiency of service of process. Fed. R. Civ. P. 12(b)(5).


                                                       2
    Case 3:18-cv-01289 Document 29 Filed 10/03/18 Page 3 of 4 PageID #: 285



(ECF No. 17), and Reply to Memorandum in Opposition to Motion of Defendants Matthew

Mallory and CAMO HEMP WV LLC to Dissolve Ex Parte Temporary Restraining Order and In

Opposition to Preliminary Injunction (ECF No. 25).       The legal arguments were also fully

explored at the September 17, 2018, preliminary injunction hearing.

       Rather than inundate the Court with duplicative arguments, CAMO Defendants hereby

incorporate by reference the arguments made in their previous filings (ECF Nos. 16, 17, and 25)

and in the oral arguments at the September 17, 2018 hearing.

       The same legal arguments that preclude the Government’s request for a preliminary

injunction, in fact, also preclude the Government’s entire case against the CAMO Defendants.

Therefore, the Government fails to state a claim upon which relief may be granted and dismissal

of the Verified Complaint is appropriate.

                                        CONCLUSION

       For these reasons, and the reasons incorporated by reference, the CAMO Defendants

request that Verified Complaint against them be dismissed and any other relief this Court deem

appropriate.

                                                   Respectfully submitted,

                                                   /s/ Carte P. Goodwin
                                                   Carte P. Goodwin (WVSB #8039)
                                                   Elise McQuain (WVSB #12253)
                                                   FROST BROWN TODD LLC
                                                   500 Virginia Street, East
                                                   Suite 1100
                                                   Charleston, WV 25301
                                                   Phone: 304-345-0111 | Fax: 304-345-0115
                                                   Email: cgoodwin@fbtlaw.com
                                                           emcquain@fbtlaw.com

                                                   Philip A. Reale, II (WVSB #11372)
                                                   Law Office of Philip A. Reale, PLLC
                                                   300 Summers Street, Suite 980


                                               3
Case 3:18-cv-01289 Document 29 Filed 10/03/18 Page 4 of 4 PageID #: 286



                                       Charleston, WV 25301
                                       Phone: 304-342-1891
                                       Fax: 304-342-1893
                                       Email: philip@wvreale.com




                                   4
